Title: To George Washington from Lieutenant Colonel Morgan Connor, 15 November 1779
From: Connor, Morgan
To: Washington, George


        
          Sir
          Philada 15th Novemr 1779
        
        I beg leave to inform your Excellency that I arriv’d in this City a few days ago from the Warm Springs in Virginia, whither I had gone for the recovery of my health, I have recd Some benefit from the use of them Waters, but they did not prove so salutary as I was led to expect.
        My Physicians strongly urge me to try a Voyage to the Westindies, as the most probable method of producing an alteration in my present situation. The motion of a Vessel gives a continued exercise to the body not attended with fatigue, which often produces changes and effects not to be otherwise accomplished.
        There are now in this Port, some Vessels of force which are to sail in a few days and wou’d afford me a convenient and in all probability a safe Conveyance, this is an oppertunity I wou’d wish to embrace with your Excellency’s permission as the reestablishment of health and to return to the duties of my office are my most desirable objects, I wou’d mean to return by the same conveyance which I hope wou’d be in about three months, I wou’d wish to know your Excellency’s pleasure on this head.

I have the honor to be With the greatest attatchment and respect Your Excellency’s Most Obedient and Most humble Servt
        
          Morgn Connor
        
      